Case
 Case7:20-cv-02277-CS
      7:20-cv-02277-CS Document
                        Document16-1
                                 18 Filed
                                     Filed07/20/20
                                           07/14/20 Page
                                                     Page11ofof22




                                                             (PARTIAL)




                                          7/20/20
Case
 Case7:20-cv-02277-CS
      7:20-cv-02277-CS Document
                        Document16-1
                                 18 Filed
                                     Filed07/20/20
                                           07/14/20 Page
                                                     Page22ofof22
